Name: Commission Implementing Regulation (EU) NoÃ 52/2013 of 22Ã January 2013 amending Annex XIb to Council Regulation (EC) NoÃ 1234/2007 as regards semi-sparkling wine, aerated semi-sparkling wine and rectified concentrated grape must
 Type: Implementing Regulation
 Subject Matter: food technology;  foodstuff;  beverages and sugar
 Date Published: nan

 23.1.2013 EN Official Journal of the European Union L 20/44 COMMISSION IMPLEMENTING REGULATION (EU) No 52/2013 of 22 January 2013 amending Annex XIb to Council Regulation (EC) No 1234/2007 as regards semi-sparkling wine, aerated semi-sparkling wine and rectified concentrated grape must THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular paragraph 2 of Article 113d thereof, Whereas: (1) In accordance with Article 113d of Regulation (EC) No 1234/2007, Annex XIb to that Regulation lists the categories of grapevine products that may be used in the Union for the marketing of a product which conforms to the conditions laid down in that Annex. (2) As regards semi-sparkling wine and aerated semi-sparkling wine, points 8 and 9 of Annex XIb to Regulation (EC) No 1234/2007 stipulate that these wines should be obtained from wine. However, pursuant to points 17 and 18 of Annex I to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (2), these products may also be obtained from other products suitable for yielding wine. The reform of the wine sector introduced by Council Regulation (EC) No 479/2008 (3) was not intended to amend the list of products used to obtain semi-sparkling wine or aerated semi-sparkling wine. It is therefore necessary to stipulate again that semi-sparkling wine and aerated semi-sparkling wine may also be obtained from new wine still in fermentation, grape must or grape must in fermentation. (3) New procedures for producing rectified concentrated grape must make it possible to obtain crystallised rectified concentrated must. The definition of rectified concentrated grape must set out in point 14 of Annex XIb to Regulation (EC) No 1234/2007 provides only for a liquid form. The definition of rectified concentrated grape must should be adapted in order to include the crystallised form. (4) Annex XIb to Regulation (EC) No 1234/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee established by Article 195(3) of Regulation (EC) No 1234/2007, HAS ADOPTED THIS REGULATION: Article 1 Annex XIb to Regulation (EC) No 1234/2007 is amended as follows: 1. Point 8(a) is replaced by the following: (a) obtained from wine, new wine still in fermentation, grape must or grape must in fermentation in so far as these products have a total alcohol strength of at least 9 % vol;. 2. Point 9(a) is replaced by the following: (a) obtained from wine, new wine still in fermentation, grape must or grape must in fermentation;. 3. Point 14 is replaced by: 14. Rectified concentrated grape must Rectified concentrated grape must means: (a) the liquid uncaramelised product which: (i) is obtained by partial dehydration of grape must carried out by any authorised method other than direct heat in such a way that the figure indicated by a refractometer used according to a method to be prescribed in accordance with Article 120g at a temperature of 20 °C is not less than 61,7 %; (ii) has undergone authorised treatment for de-acidification and elimination of constituents other than sugar; (iii) has the following characteristics:  a pH of not more than 5 at 25 °Brix,  an optical density at 425 nm for a thickness of 1 cm of not more than 0,100 in grape must concentrated at 25 °Brix,  a sucrose content undetectable by a method of analysis to be defined,  a Folin-Ciocalteu index of not more than 6,00 at 25 °Brix,  a titratable acidity of not more than 15 millequivalents per kilogram of total sugars,  a sulphur dioxide content of not more than 25 milligrams per kilogram of total sugars,  a total cation content of not more than 8 millequivalents per kilogram of total sugars,  a conductivity at 25 °Brix and 20 °C of not more than 120 micro-Siemens/cm,  a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars,  presence of mesoinositol; b) the solid uncaramelised product which: (i) is obtained by crystallisation of liquid rectified concentrated grape must without the use of solvents; (ii) has undergone authorised treatment for de-acidification and elimination of constituents other than sugar; (iii) has the following characteristics after dilution in a solution at 25 °Brix:  a pH of not more than 7,5,  an optical density at 425 nm for a thickness of 1 cm of not more than 0,100,  a sucrose content undetectable by a method of analysis to be defined,  a Folin-Ciocalteu index of not more than 6,00,  a titratable acidity of not more than 15 millequivalents per kilogram of total sugars,  a sulphur dioxide content of not more than 10 milligrams per kilogram of total sugars,  a total cation content of not more than 8 millequivalents per kilogram of total sugars,  a conductivity at 20 °C of not more than 120 micro-Siemens/cm,  a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars,  presence of mesoinositol. An actual alcoholic strength of the rectified concentrated grape must of not more than 1 % volume is permissible. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 179, 14.7.1999, p. 1. (3) OJ L 148, 6.6.2008, p. 1.